DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 41-51 are examined herein.

Election/Restrictions
Applicant’s election without traverse of claims 41-51 in the reply filed on 2/14/2022 is acknowledged.  Claims 52-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 41 recites the broad recitation seeds, and the claim also recites nuts and legumes which are the narrower form of the seed limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 41 has a similar problem with the claim of plant protein and seeds/nuts/legumes.
Claims 45-46, 48 and 50 also present similar problems.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, and 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over Garter (2011/0039004).

	With regard to the prior art, the term/phrase "dried meat" encompasses dried protein as disclosed in para. 0004 of the pending specification that is clear that a dried meat component is one comprising pieces of dried meat OR plant protein.  Therefore meat is not actually required of the claim, merely a dried protein product.

With regard to the prior art, the term/phrase "seed" encompasses nuts or legumes and visa-versa.

With regard to the prior art, the term/phrase " wherein the solid nut component comprises: nuts and/or legumes, and/or pieces thereof at an amount in the range of about… of the dry ingredients; and seeds and/or pieces thereof at an amount in the range of about …of the dry ingredients” encompasses wherein the solid nut component comprises: nuts and/or legumes, and/or pieces thereof at an amount in the range of about… of the dry ingredients.

	Independent claim 41
Garter teaches methods of making dried meat-containing food products.

Dried ingredients
Pieces of dried meat or dried plant protein: Garter teaches the use of dry ingredients (i.e. particulates) include: bits of dried meat in the form of jerky (0029) or plant protein or nut pieces (i.e. seeds) (0029-0030).

A seed component: Garter teaches the dry ingredients (i.e. particulates) include: nuts and/or legumes (i.e. seeds), including pieces thereof (0029-30). 
Since Garter teaches that jerky, nuts and legumes (i.e. seeds), are used in combinations that make up 60 to 70 wt% of the composition (0029-0030), the teaching provides a combination that encompasses:
about 1 to 55 wt% of a dried meat component by wt of the dry ingredients, comprising: pieces of dried meat, or plant protein (i.e. nuts); and 
about 25 to 90 wt% of a solid nut component by wt of the dry ingredient, comprising: seeds (i.e. nuts and/or legumes), and/or pieces thereof.

Binder
Garter teaches the composition comprises a binder including, saccharide syrup components, made with: 
water (Ex. 1);
fructose (0013) (i.e. disaccharide, i.e. a saccharide); and 
honey (0020) (i.e. disaccharide, i.e. a saccharide).

Honey is one of the specifically claimed binder syrup components (see claim 44), therefore, it would be reasonable to expect that it would have similar properties, including having a Brix of at least 80, as claimed.



Garter teaches the use of 30 to 40 wt% of the binder in the composition (0029), which encompasses about 10 wt% to about 40 wt% of the binder, by weight of the food product, as claimed.

Water activity
Garter teaches the dried ingredients comprising a water activity of 0.4 to 0.5 (0030), and the binder has a water activity of 0.55 or less (0028), wherein the final product has a water activity of less than 0.55 (0030), which encompasses the claim of the food product having a water activity, aw,  in a range of about 0.35 to about 0.69.
Further, it would be reasonable to expect that similar compositions, comprising similar ingredients have similar properties, including wherein the food product has a water activity, aw, that is in a range of about 0.35 to about 0.69, as claimed.

Properties of the binder
Garter teaches the nutritional composition has a normal shelf life of at least one year (0011).
Further, it would be reasonable to expect that similar components have similar properties, including: 
wherein the binder adheres the dry ingredients together and resists the migration of moisture between the dry ingredients thereby providing: 
a shelf-stable structure to the food product, wherein a shelf-stable structure is one in which, at the one-year anniversary of the food product being made and placed in 
a shelf-stable, dry-crunchy texture to the solid nut component, wherein the shelf-stable, dry-crunchy texture is one in which, at the one-year anniversary of the food product being made and placed in a sealed 10638746.12Attorney Docket No: 60470-195890container or package, as claimed. 

Dependent claims
As for claim 44, Garter teaches the composition comprises a binder including, saccharide syrup components, made with: 
water (Ex. 1);
fructose (0013) (i.e. disaccharide); and 
honey (0020) (i.e. disaccharide), one of the specifically claimed types of sweetener syrup.

Garter also teaches the use of fiber syrup, including polydextrose  (0011-0012) (i.e. oligosaccharide); however, since the claim provides a selection, for the sake of examination only the sweetener syrup is applied herein.

As for claims 45-46: Garter teaches that jerky, nuts and legumes (i.e. seeds), are used in combinations that make up 60 to 70 wt% of the dry matter of the composition (0029-0030), which encompasses combinations, including: 


wherein the solid nut component comprises nuts and/or legumes (i.e. seeds), and/or pieces thereof at an amount in the range of about 20 to 80 wt% by way of the dry ingredients, as in claim 45; and
wherein the solid nut component comprises: nuts and/or legumes, and/or pieces thereof at an amount in the range of about 40 wt% to about 55 wt% of the dry ingredients, as in claim 46, because about 55 wt% reaches up to 60 wt%.

As for claim 47, Garter teaches the use of flavorants in the amount of less than 10 wt% (0020), which encompasses the dry ingredients, in the composition as a whole,  further comprise about 0.5 to 6 wt% of a seasoning component comprising: particles selected from the group consisting of salt, herbs, spices, and combinations thereof.
Garter differs from the claim in that the claim requires the seasoning component be in the dry ingredients, however, since the patentability of a composition claim is toward the composition as a whole, the ingredients therein and any chemical or physical structure they impart toward the composition as a whole, the claim of ingredients by source prior to their use in the composition as a whole make no patentable distinction over the whole composition as claimed. 

As for claim 48, Garter teaches the use of 0.25 to 10 wt% oil in the binder (0017), which encompasses about 0.5 wt% to about 5 wt% of an oil component by way of the binder, as claimed.  


As for claim 49, since oil was selected for examination, in claim 48, the amount of other optional ingredients make no patentable distinction over the rejection above.

As for claims 50-51, Garter teaches the binder is also used as a coating (0009), which encompasses:
one or more topical ingredients applied to one or more surfaces of the food product, as in claim 50; and 
a coating applied to one or more surfaces of the food product, as in claim 51.

Garter teaches the binder comprises: 
fruit (0020) which encompasses dried fruit, as in claim 50; a fruit layer, as in claim 51;  
chocolate (0020) which encompasses chocolate chips, as in claim 50; a chocolate coating, as in claim 51; and 
combinations thereof, as in claims 50-51.
Fruit and chocolate encompass dried fruit and chocolate chips because the generic is so small wherein fruit is dried or not; and chocolate is in the form of a liquid or solid pieces (chips, wafers or bars) are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using fruit and chocolate, as Garter, to include the specifically claimed type, fried fruit and chocolate chips, as claimed, because in this specific case the various permutations of types of fruit (dried or not); and chocolate (liquid or solid pieces: chips, wafers or bars) in the generic are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Claim 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Garter (2011/0039004), as applied to claims 41 and 44-51 above, further in view of Troy (20040071827).

As for claims 42-43:
On water activity: Garter teaches the final product has a water activity of less than 0.55 (0030), which encompasses the claim of the food product having:
a water activity (aw) in a range of about 0.40 to about 0.65, as in claim 42; and
the aw of the food product is in a range of about 0.50 to 0.60, as in claim 43.

On dried protein: Since Garter teaches that jerky, nuts, and legumes, are used in combinations that make up 60 to 70 wt% of the composition (0029-0030), the teaching provides a combination that encompasses:

about 10 to 50 wt% of the dried meat component by wt of the dry ingredients, as in claim 42; and the dried meat component is in the range of about 10 to 30 wt% by way of the dry ingredients, as in claim 43; and
about 35 to 80 wt% of the solid nut component by wt of the dry ingredient, comprising, as in claim 42; and the solid nut component is in the range of about 45 to 70 wt% by way of the dry ingredients, as in claim 43.

On the saccharide syrup: Garter teaches the composition comprises a binder syrup, including honey  (0020), a specifically claimed binder syrup (see claim 44); and further provides the use of 30 to 40 wt% of the binder in the composition (0029), which encompasses: 
a saccharide syrup component is at an amount in a range of about 10 to 100 wt% of the binder, as in claim 42; and 
a saccharide syrup component is at an amount in a range of about 55 to 80 wt% by way of the binder, as in claim 43.  

On the binder: Garter teaches the use of 30 to 40 wt% of the binder in the composition (0029), however, does not discuss the use of 
about 15 to 25 wt% of the binder in the food product, as in claim 42; and  
about 20 to 22 wt%, of the binder in the food product as in claim 43.
Garner teaches the product made includes food bar (0003).


Troy also teaches methods of making food bars (003, 0042) comprising: meat and plant proteins sources (0012), nuts (i.e. seeds) (0012), binders (0016), wherein the product has a water activity of less than 0.6 (0032).
Troy provides that the binder is used in amounts of 10 to 90 wt% based on the total weight of the food bar (0016).
Therefore, it would have been obvious to one of skill in the art, at the time of the invention to modify methods of making food bars comprising: meat and plant protein sources, nuts (i.e. seeds), and binders, wherein the product has a water activity of less than 0.6, as the modified teaching above, to include that the binder is in an amount of:
about 15 to 25 wt% of the binder in the food product, as in claim 42; and  
about 20 to 22 wt%, of the binder in the food product as in claim 43;  because Troy illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including of making food bars comprising: meat and plant protein sources, nuts (i.e. seeds), and binders, wherein the product has a water activity of less than 0.6, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793

/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793